16-13534-mg      Doc 277     Filed 09/21/21 Entered 09/21/21 15:46:45         Main Document
                                          Pg 1 of 3




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
   Foreign Economic Industrial Bank Limited,          Chapter 15
   “Vneshprombank” Ltd.,                              Case No. 16-13534 (MG)
          Debtor in a Foreign Proceeding.

In re:
    Larisa Markus,                                    Chapter 15
    Debtor in a Foreign Proceeding.                   Case No. 19-10096 (MG)

                            STIPULATION
                       CONCERNING PAYMENT OF
            OUTSTANDING ATTORNEYS’ FEES, COSTS AND EXPENSES

       THIS STIPULATION concerning payment of attorneys’ fees, costs and expenses is

entered into by and between Marks & Sokolov, LLC (“Marks”) and M&S Law, LLC (“MS Law”)

(together, “Law Firms”), on the one hand, and counsel on behalf of: (i) Foreign Economic

Industrial Bank, by the State Corporation “Deposit Insurance Agency” (“DIA”) in its Capacity as

Trustee and Foreign Representative for the Debtor Vneshprombank (“Bank Trustee”); and (ii) Yuri

Vladimirovich Rozhkov in his Capacity as Trustee and Foreign Representative for the Debtor

Larisa Markus (“LM Trustee”) (together “Trustees”), on the other hand.

       WHEREAS, Marks & Sokolov, LLC (“Marks”) and M&S Law, LLC (“MS Law”)

(together, “Law Firms”) were counsel for the Trustees from 2016 through 2021 in the above-

captioned related Chapter 15 proceedings; and

       WHEREAS, the parties now desire to resolve the Law Firms’ outstanding attorneys’ fees,

costs and expenses;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned, as follows:

       1.     The Trustees, through their funder, BAGT, hereby agree to pay Forty Thousand

                                                1
16-13534-mg      Doc 277      Filed 09/21/21 Entered 09/21/21 15:46:45             Main Document
                                           Pg 2 of 3



($40,000.00) U.S. Dollars (“Final Payment”) to the Law Firms in full and final payment of any

and all claims of the Law Firms concerning the Trustees’ liability for attorneys’ fees, costs and

expenses.

       2.      In consideration for the resolution of this dispute, the Law Firms shall forever

release and discharge the Trustees, as well as their successors or assigns, from any and all actions,

causes of action, suits, debts, sums of money, damages, claims and demands, in law and equity,

including any and all claims for attorneys’ fees, costs and expenses, arising from or related to the

services provided by and payments to the Law Firms from September 1, 2016 through September

18, 2021, in the above-captioned actions.

       3.      In consideration for the resolution of this dispute, the Trustees shall forever release

and discharge the Law Firms, as well as their members, associates, employees, consultants,

successors or assigns, from any and all actions, causes of action, suits, debts, sums of money,

damages, claims and demands, in law and equity, including any and all claims for attorneys’ fees,

costs and expenses, arising from or related to the services provided by and payments to the Law

Firms from September 1, 2016 through September 18, 2021, in the above-captioned actions.

       4.      Pending the receipt of payment of the $40,000 from BAGT and executed releases

between the Trustees and the Law Firms, the time period for the Law Firms to respond to the

motion of Yuri Rozhkov, the Chapter 15 trustee for Larisa Markus, to transfer funds from Marks’

IOLTA account (Markus ECF 374) shall be EXTENDED until Friday, September 24 at 5:00 p.m.

Dated: September 21, 2021
       New York, New York



 /s/ Bruce S. Marks________________                  /s/ Stephen B. Selbst_______________
 Bruce S. Marks                                      Stephen B. Selbst
 MARKS & SOKOLOV, LLC                                HERRICK, FEINSTEIN LLP

                                                 2
16-13534-mg     Doc 277     Filed 09/21/21 Entered 09/21/21 15:46:45       Main Document
                                         Pg 3 of 3



 1835 Market Street, 17th Floor                Two Park Avenue
 Philadelphia, PA 19103                        New York, NY 10016
 (215) 569-8901                                (215) 592-1400
 marks@mslegal.com                             sselbst@herrick.com
 For                                           Counsel for:
 Marks & Sokolov, LLC and                      Bank: Attorneys for State Corporation
 M&S Law, LLC                                  “Deposit Insurance Agency”
                                               in its Capacity as Trustee and Foreign
                                               Representative for the Debtor
                                               Markus: Attorneys for Yuri Vladimirovich
                                               Rozhkov in his Capacity as Trustee and
                                               Foreign Representative for the Debtor


SO ORDERED:


                                        __________________________________________
                                        UNITED STATES BANKRUPTCY JUDGE




                                           3
